Order entered April 1, 2014




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-13-00575-CR

                                   AARON RAMSEY, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 2
                                       Dallas County, Texas
                                Trial Court Cause No. F12-53925-I

                                             ORDER
         The Court GRANTS the State’s March 28, 2014 second motion for extension of time to

file the State’s brief.

         We ORDER the Clerk of the Court to file the State’s brief tendered as of the date of this

order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE